Citation Nr: 0727325	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
patellofemoral syndrome, right knee, with chondromalacia and 
subluxation of the patella.

2.  Entitlement to an evaluation in excess of 20 percent for 
patellofemoral syndrome, left knee, with chondromalacia and 
subluxation of the patella.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from March 1988 to January 
1990.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted an increase 
from a 10 percent evaluation to a 20 percent evaluation, but 
no higher evaluation, for patellofemoral syndrome, right 
knee, with chondromalacia and subluxation of the patella, and 
granted the same evaluation for the same disability of the 
left knee.  The veteran's timely substantive appeal was 
received in November 2003 after the RO issued a statement of 
the case in October 2003.

The veteran requested a hearing before the Board.  The 
requested hearing was conducted by undersigned in May 2007.  
Following that hearing, the veteran submitted additional 
evidence to the Board in July 2007, along with a waiver of 
her right to have that evidence considered by the agency of 
original jurisdiction.  As this request for waiver is signed 
by the veteran, this waiver is valid and appellate review may 
proceed.


FINDINGS OF FACT

1.  The veteran has degenerative joint disease of the knees 
bilaterally.  

2.  The clinical evidence establishes that the veteran was 
experiencing falls due to has subluxation of the patellae 
bilaterally approximately once weekly during the initial 
portion of this appeal period, with an increase in frequency 
to as often as daily by December 2005, with the number of 
falls due to each knee being about equal, and each knee being 
about equally symptomatic; the veteran denies that there is 
increased locking or pain of the left knee as compared to the 
right.




CONCLUSIONS OF LAW

1.  The veteran is entitled to a separate, compensable, 10 
percent evaluation for arthritis of the right knee.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257 (2006).

2.  From November 18, 2005, but not prior to that date, the 
veteran is entitled to an increased evaluation from 20 
percent to 30 percent for patellofemoral syndrome, right 
knee, with chondromalacia and with subluxation of the 
patella.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).

3.  The veteran is entitled to a separate, compensable, 10 
percent evaluation for arthritis of the left knee.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257 (2006).

4.  From November 18, 2005, but not prior to that date, the 
veteran is entitled to an increased evaluation from 20 
percent to 30 percent for patellofemoral syndrome, left knee, 
with chondromalacia and with subluxation of the patella.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During her May 2007 hearing before the Board, the veteran 
testified that her bilateral service-connected knee 
disabilities caused her knees to sublux, causing her to fall.  
She testified that her knees were equally symptomatic, and 
that she could not tell any difference between the knees in 
the severity of disability, that is, that the right knee and 
left knee were about equally disabling.  She testified that 
surgical treatment of her knee disabilities was not feasible 
in view of her age, since she is not yet 45 years old.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).   The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

To comply with the VCAA, notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If there is any defect in the content 
or timing of the VCAA, VA must establish that such defect was 
not prejudicial to the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this case, the RO issued a letter in September 2001 which 
advised the veteran that she could submit her own statements 
about the current severity of her disability or ask other 
individuals to submit statements on her behalf, advised her 
that she could obtain evidence and submit it himself, and 
advised her of her responsibility to identify any evidence 
she wanted VA to obtain on her behalf.  She was advised that 
she could send information identifying the evidence that 
would support the claims, or send in the evidence herself.  
This information was sufficient to advise the veteran to 
submit any relevant evidence in her possession.  Thereafter, 
additional notices advising her of the provisions of the VCAA 
were provided.  

The Board finds that the September 2001 letter provided an 
excellent summary of VA's duties to notify and assist the 
veteran.  The letter addressed each element of notice 
described in Pelegrini, although the letter did not provide 
the veteran with notice regarding the criteria for assignment 
of an effective date for an increased disability evaluation.  
However, since the veteran will have an opportunity to 
disagree with the effective date of the increased evaluation 
granted in this decision when the RO implements the decision, 
the veteran has not been prejudiced by the lack of this 
information prior to the February 2002 rating decision.  See 
Dingess/Hartman, supra.  Since the September 2001 letter was 
issued prior to the initial adjudication in this case, in 
February 2002, the notice provided meets the requirements set 
forth in Pelegrini.  As to the portion of the claim for an 
increased evaluation which has not been granted, lack of 
notice as to the criteria for assignment of an effective date 
for an increased evaluation, if an increased evaluation would 
have been granted under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, is moot.  

The veteran has clearly demonstrated that she understood the 
type of evidence required to substantiate her claims for 
increased evaluations, as she has submitted or identified 
clinical records, has submitted employment records reflecting 
time lost from work, among other information, and has 
submitted numerous statements from friends, co-workers, and 
others.  

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.   Service medical records have been 
associated with the claims file.  VA examinations were 
conducted.  Voluminous VA clinical records have been 
obtained.  Private clinical evidence has been obtained or 
submitted.  The veteran has not indicated that any additional 
private clinical evidence that has not been obtained is 
available or that there is any other type of evidence that 
might be relevant to her claim.  

During the pendency of this appeal, the evidence added to the 
claims file has expanded the veteran's claims file from one 
small file to four large files.  It appears that more than 
1,500 pages of evidence have been obtained in the course of 
this claim.  The Board finds that both the duty to assist and 
the duty to notify the veteran have been met, and appellate 
review may proceed.


Claim for increased disability evaluations for the knees

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In cases of evaluation of orthopedic 
injuries, there must be adequate consideration of functional 
impairment including impairment from painful motion, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran ahs service-connected bilateral knee 
disabilities, characterized as patellofemoral syndrome, with 
chondromalacia and with subluxation of each patella, 
bilaterally.  The bilateral disability is evaluated as 20 
percent disabling in each knee under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  Where a veteran has knee 
instability or subluxation which is evaluated under DC 5257, 
a separate, compensable evaluation may be assigned if the 
veteran also has degenerative joint disease which may be 
evaluated under DC 5003.  See VAOPGCPREC 9-98; VAOPGCPREC 23-
97.  Compensating a claimant for separate functional 
impairment under DC 5257 and 5003 does not constitute 
pyramiding.  See VAOPGCPREC 23-97.



Facts and analysis

(a) Application of DC 5003 and range of motion criteria

In this case, the evidence of record clearly establishes that 
the veteran has degenerative joint disease, arthritis, of 
each knee.  There is evidence confirming this diagnosis on 
radiologic examinations throughout the pendancy of this 
claim.  In particular, a December 2005 report of magnetic 
resonance imaging (MRI) discloses that the veteran has severe 
patellofemoral osteoarthritis with moderate degenerative 
changes in the femorotibial compartment as well.  The MRI 
report establishes that the arthritis is bilateral.  A report 
of private MRI examination conducted in June 2003 previously 
disclosed arthritis of both knees.  Therefore, the veteran is 
entitled to a 10 percent evaluation under DC 5003 for 
arthritis of each knee.  

As a 10 percent evaluation is the maximum schedular 
evaluation for arthritis of one joint, unless there is a 
compensable limitation of motion, the veteran is not entitled 
to an evaluation in excess of 10 percent for either knee 
under DC 5003.  Full range of motion of the knee is from 0 
degrees to 140 degrees in extension and flexion.  38 C.F.R. § 
4.71a, Plate II.  When flexion of the knee is limited to 60 
degrees, a noncompensable rating is assignable under DC 5260.  
When flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.  

In this case, the evidence establishes that the veteran's 
range of motion of each knee was generally from 0 degrees of 
extension to 120 or more degrees of flexion.  In November 
2005, the veteran's range of motion of the knees was limited 
to 90 degrees of flexion.  No examiner found a limitation of 
flexion during the pendency of this claim, and no examiner 
found a limitation of flexion to 60 degrees.  Therefore, the 
veteran is not entitled to an evaluation in excess of 10 
percent for either knee based on limitation of flexion or 
extension, although a 10 percent evaluation under DC 5003 for 
each knee is, as noted above, warranted.  


(b) Application of DC 5257

Even though a 10 percent evaluation is assignable for each 
knee, separate from the current 20 percent evaluation in 
effect under DC 5257, the Board must consider whether the 
veteran is entitled to an evaluation in excess of 20 percent 
for the knee disabilities evaluated under DC 5257.  Under DC 
5257, knee impairment with slight recurrent subluxation or 
lateral instability is assigned a 10 percent rating.  A 20 
percent rating is assigned if there is moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
is assigned if there is severe recurrent subluxation or 
lateral instability.  

DC 5257 does not define "severe" recurrent subluxation or 
instability.  Therefore, the facts pertinent o the veteran's 
subluxation or instability must be carefully reviewed.  At 
the time of the December 2001 VA examination, the first VA 
examination conducted in connection with the claim for an 
increased rating which underlies this appeal, the veteran had 
kneecap pain and reported that the kneecap felt at times as 
though it would slip, but the veteran did not report that she 
had sustained actual subluxation.  She did wear knee braces 
at times.  Testing for ligamentous laxity was negative.  The 
evidence from this examination discloses that instability and 
subluxation were not present.  However, the RO assigned an 
increased evaluation to 20 percent based on the veteran's 
pain.

A statement from a co-worker dated in January 2003 noted 
observations that the veteran had to park as close to the 
building as possible because of knee pain when walking in to 
work from the parking lot, and observations that the veteran 
required assignment to employment tasks that did not require 
bending, stooping, squatting, or extensive walking.  The 
veteran also submitted the January 2003 statement from her 
physician recommending that she have a disability placard 
allowing her to park in parking spaces for the disabled.  The 
evidence thereafter establishes that the veteran obtained the 
disability placard and uses designated handicapped parking.

February 2003 VA treatment notes reflect that the veteran 
denied locking or catching in flexion, but had occasional 
locking in extension.  In April 2003, there was effusion 
bilaterally on objective examination but no instability on 
objective testing.  In May 2003, she reported decreased 
mobility.  October 2003 VA outpatient treatment notes 
disclose that medial lateral instability was noted.  December 
2003 clinical notes describe patellar hypermobility.  
However, none of these notes reflect that the veteran 
reported giving way or locking of the knee or reported that 
she fell or sustained any injury as a result of either knee 
giving away or locking.

A February 2004 VA outpatient treatment note discloses that 
the veteran reported subluxation of the knees weekly.  In a 
March 2004 statement, the veteran described severe pain when 
a subluxation of the knee occurred, and specifically stated 
that she had problems due to her knees giving out, locking, 
or the knee caps subluxing.  May 2004 treatment records 
reflect that the veteran was ambulating with bilateral; knee 
braces and a cane.  In August 2004, the veteran reported that 
she had the sensation of subluxation of the knees several 
times daily.  The provided concluded that the veteran's 
patellar tracking was abnormal, and recommended different 
knee braces to assist with better patellar tracking.  These 
records are, however, devoid of evidence that the veteran 
experienced the severe pain associated with actual 
subluxation, and subsequent need to return the subluxed 
patella into place, more than once weekly.  

November 2004 VA treatment notes reflect that conservative 
therapy, including steroid injections in the knees, improved 
knee braces, physical therapy, medications, and all other 
available conservative treatment modalities, had failed to 
improve the veteran's mobility or decrease her symptoms.  

January 2005 treatment notes reflect that the veteran was not 
observed to use the buttress brace, the brace specially 
recommended to decrease the patellar tracking problems.  The 
veteran was advised to bring the brace to the next treatment 
visit.  Later treatment notes reflect that the veteran did 
not bring the brace for reevaluation, but requested a walker 
instead, which was issued in July 2005.  Clinical records 
from July through October 2005 reflect that the veteran 
sought treatment primarily for low back pain and for mental 
health concerns.

November 2005 and December 2005 VA orthopedic notes reflect 
that the veteran was again treated with steroid injections 
into the knees.  The provider noted that the veteran was 
having increased frequency of falls due to the knees giving 
way, and that this would happen even when the veteran had her 
braces on.  Range of motion of 0 to 90 degrees was noted.  
The veteran reported locking as well.  The November 18, 2005 
treatment note establishes that the veteran's bilateral 
patella alta with mechanical symptoms had increased in 
severity.  

Following the November 2005 steroid injection, the veteran 
reported some improvement in symptoms.  December 2005 
clinical notes reflect that the veteran was restricted to job 
which could be performed sitting down and that she was 
working part-time.  The knees were both stable to 
medial/lateral and anterior/posterior testing, and McMurray's 
sign was negative.  

A December 2005 VA medical statement indicated that the 
veteran's bilateral patella alta had progressed, so that her 
knee caps, which would not stay in alignment, caused her 
knees to collapse or give out almost daily, resulting in 
almost daily occurrences of falls.  The provider further 
stated that the instability occurred with or without wearing 
of knee braces.  The record establishes that several devices 
to enhance the veteran's safety at home, including grab bars 
and a shower chair, have been provided by VA to the veteran.

The veteran submitted a statement from her shift supervisor, 
JLP, and two co-workers in January 2006.  The statement from 
JLP indicated that the veteran performed her job as a 
correctional officer without complaining, despite her 
physical limitations, although she now had to use the 
elevator "almost exclusively" to go between the two floors 
of the building instead of the stairs.  Her co-workers stated 
that the veteran was observed to have physical discomfort 
when doing pat-downs and had to use knee braces and a cane.  
The Board finds it significant that the supervisor and co-
workers did not describe observing episodes of knee 
subluxation or any episode in which the veteran fell at work 
because her knees gave way.  

The veteran has submitted extensive employment records, which 
disclose that, in calendar years 2004 and 2005, the veteran 
used slightly more than 200 hours of leave under the Family 
Medical leave Act (FMLA), which the veteran stated was for 
her service-connected disabilities, over and above her 
normally-accrued vacation and sick leave, each of those 
years.  In 2006, the veteran used slightly less than 375 
hours of FMLA leave, which included an intensive outpatient 
treatment program for mental health treatment.  In 2007, the 
veteran used 133 hours of leave during the first five months 
of the year.  

This evidence, as a whole, establishes that the veteran's 
recurrent knee subluxation and instability was, at most, 
moderate, at the time the veteran submitted the 2001 claim 
for an increased evaluation which underlies this appeal.  By 
February 2004, the veteran's bilateral patella alta has 
progress to a severity resulting in weekly falls, consistent 
with moderate recurrent instability or subluxation, 
consistent with a 20 percent evaluation.  However, at the 
time of evaluation in November 2005, the veteran reported an 
increased frequency of giving away of the knees, and in 
December 2005, a VA provider indicated that the veteran's 
falls were occurring virtually daily.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that, as of 
November 18, 2005, the date of the treatment record 
reflecting medical notation of increased severity of 
bilateral patella alta, a 30 percent evaluation is warranted 
for instability and subluxation of each knee.  

c. Application of other diagnostic codes

The veteran might be entitled to an increased evaluation or a 
separate compensable evaluation if the veteran meets any 
other criterion applicable to the knees.  The evidence 
establishes that the veteran does not have ankylosis of 
either knee, malunion or nonunion, or genu recurvatum, DCs 
5256, 5262, and 5263 are not applicable to warrant an 
increased evaluation.

The Board notes that the December 2005 MRI disclosed a tear 
in the radial body of the medical meniscus, left knee.  A 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5258.  If the veteran 
in this case has disability due to a dislocated cartilage 
that is separate from the disability already compensated 
under DC 5003 and DC 5257, then the veteran would be entitled 
to a separate evaluation for the left knee for the dislocated 
cartilage.  

However, in this case, the veteran has testified that her 
knees are equally symptomatic.  There is no evidence that any 
provider has recommend surgery to the left knee for treatment 
of symptoms due to a dislocated meniscus or any evidence that 
the veteran has undergone such treatment.  The MRI conducted 
in 2003 discloses that the no cartilage tears were present.  
While the veteran's knee disability increased during the 
period between the two MRIs, the severity of knee disability 
increased equally in both knees.  There is no tear in the 
cartilage in the right knee.  

This evidence, and the veteran's statements, establishes that 
the tear found in the left radial meniscus did not result in 
increase in left knee disability as compared to right knee 
disability.  The veteran had locking, pain, and effusion of 
the left knee prior to the MRI findings of the tear in the 
medical meniscus, and there is no evidence that the veteran's 
episodes of locking, pain, or effusion have changed in 
character or severity since that tear occurred, except to the 
same extent that the veteran's symptoms of locking, pain, and 
effusion increased in the right knee.  

A separate evaluation under a different diagnostic code is 
warranted where different manifestations of disability are 
shown.  See VAOPGCPREC 9-98.  However, in this case, although 
an additional diagnosis has been assigned, the manifestations 
of the veteran's disability, that is, severe instability with 
frequent, essentially daily episodes of locking or giving 
way, have remained continuous.  Applying an additional 
evaluation under a different diagnostic code for the same 
manifestations of disability would be pyramiding.  38 C.F.R. 
§ 4.14.  In short, there is no evidence that the veteran has 
increased left knee disability related to the radial meniscus 
tear, so a separate, compensable evaluation under DC 5258 for 
dislocated cartilage with frequent episodes of locking and 
pain, is not warranted.  



d. Consideration of an extraschedular evaluation

At the time of the October 2003 SOC, the RO determined that 
an extraschedular evaluation was not warranted.  The Board 
has also considered whether the case should be referred for 
consideration of an extraschedular disability rating under 
38 C.F.R. § 3.321(b)(1).  Referral for such consideration is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  

The Board recognizes that the veteran experiences pain and 
motion limitation of both knees, with instability and 
subluxation.  Such factors are, however, exactly those 
contemplated by the assigned schedular ratings under DCs 5003 
and 5257.  There is no indication in the record that the 
average industrial impairment from the veteran's right and 
left disabilities is beyond the evaluations assigned for 
right knee disability and left knee disability in this 
decision.  (30 percent for each knee, for a combined 
evaluation under 38 C.F.R. § 4.25 of 50 percent prior to 
November 18, 2005, and 40 percent for each knee, for a 
combined evaluation of 60 percent after that date).  

In fact, the evidence establishes that the veteran continued 
to work full-time, with use of additional leave under FMLA, 
during a portion of the appeal period for which a 50 percent 
evaluation is in effect for knee disability, and continues to 
work part-time, at a sedentary job, even though each knee is 
evaluated as 40 percent disabling.  Thus, the veteran's 
industrial impairment does not exceed the level at which her 
disability is compensated, and an extraschedular evaluation 
is not warranted on the basis of industrial impairment.  
Although the veteran was hospitalized during the pendency of 
this appeal, the evidence establishes that the 
hospitalization was not primarily for her service-connected 
knee disabilities.  

Having reviewed the record with these mandates in mind, the 
Board finds there is no evidence that the veteran's ankle 
disability has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of regular schedular standards.  
Therefore, the Board has determined that referral of this 
case for extraschedular consideration is not in order.  38 
C.F.R. § 3.321(b); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  


ORDER

A separate, compensable, 10 percent evaluation for arthritis 
of the right knee is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.

The appeal for an evaluation in excess of 20 percent for 
patellofemoral syndrome, right knee, with chondromalacia and 
subluxation of the patella, is denied prior to November 18, 
2005, but an increased evaluation from 20 percent to 30 
percent is granted from that date, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the claim is granted to this extent 
only.  

A separate, compensable, 10 percent evaluation for arthritis 
of the left knee is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.

The appeal for an evaluation in excess of 20 percent for 
patellofemoral syndrome, left knee, with chondromalacia and 
subluxation of the patella, is denied prior to November 18, 
2005, but an increased evaluation from 20 percent to 30 
percent is granted from that date, subject to law and 
regulations governing the effective date of an award of 
monetary compensation; the claim is granted to this extent 
only.  



____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


